DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 4, 2021 has been entered.

Response to Amendment and Arguments
In view of the amendment filed on January 4, 2021, claim 25 has been canceled and claims 1 and 19 have been amended. Accordingly, claims 1-24 and 25-39 are pending with claim 1-24 and 25-30 are under examination and claims 31-39 have been previously withdrawn from consideration.
The amendment to claims 1 and 19 overcome all rejections in the Office action dated October 2, 2020. Therefore, all rejections have been withdrawn.
Applicant’s arguments with respect to claims 1 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 26 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 26 requires an inflatable member to expand the expandable portion (see Fig. 15 and paragraphs [0160]-[0163] of the publication). Examiner notes that the specification and drawings fail to provide support for a combination of an embodiment having an inner shaft (claim 1) and balloon (claim 26) for expanding the expandable portion.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 26 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 26 depends on a canceled claim, claim 26, thus, it is unclear.
Claim 26 recites the limitation "the inflatable member" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-22 and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Demarais (US 2005/0192599).

Referring to claim 1, Demarais discloses an endoluminal access device (Figs. 33-35 and paragraphs [0126]-[0127]. Figs. 33-34 are reproduced and annotated below. Examiner notes that the embodiment as shown in Fig. 57 also applied to the rejection of claim 1) comprising: an outer sheath 322 or 552 defining a lumen; a guide assembly 20 (see annotated figure below) including, an expandable portion (arms 326 as shown in Figs. 33-34 or arm 56 as shown in Fig. 57) configured to expand from a collapsed configuration having a first diameter toward an expanded configuration having a second diameter that is greater than the first diameter, the expandable portion including: a first arm 326 or 560 defining a first lumen and an aperture in communication with the first lumen (Fig. 35 shows tube 326 has a lumen and an aperture for storing and ejecting anchor 342 into tissue), the expandable portion being configured to self-expand outwardly from a central longitudinal axis when the expandable portion transitions to the expanded configuration and to deflect inwardly toward the central longitudinal axis when the expandable portion is transitioned from the expanded configuration to the collapsed configuration (para [0126]); and an endoluminal tool 342 (anchor 342 as disclosed in paragraph [0126] has been interpreted as “an endoluminal tool”. The needle 572, which an inner shaft 330 or 558 having a first end (not shown) and a second end 328 (Fig. 34), the first arm 326 or 560 coupled to the inner shaft proximate the second end of the inner shaft.

    PNG
    media_image1.png
    447
    666
    media_image1.png
    Greyscale


Again referring to claim 1, Demarais discloses the invention substantially as claimed except for disclosing the arms 326 are self-expand from a collapsed configuration to an expanded configuration. However, Demarais discloses that all of the anchors can be made from shape memory alloys such as nitinol so that the locking portion 194 (Figs. 23a-23b and paragraph [0117]) can be self-expand from a collapsed configuration (Fig. 23a) to an expanded configuration (Fig. 23b). Examiner contends 
 
As to claim 2, Demarais discloses the endoluminal access device of claim 1, wherein the endoluminal tool (anchor 342) is slidably received within the first lumen (Fig. 35).

As to claim 3, Demarais discloses the endoluminal access device of claim 1, wherein the endoluminal tool (anchor 342) is slidably delivered from within the first lumen through the aperture (Fig. 35 and para [0126]-[0127]).

As to claim 4, Demarais discloses the endoluminal access device of claim 1, wherein the first arm 326 biases the endoluminal tool (anchor 342 as shown in Fig. 35) in a direction perpendicular to the central longitudinal axis of the expandable portion when the expandable portion is transitioned to the expanded configuration (Figs. 33-34. Fig. 27b shows shaft 242 of anchor is perpendicular with the tissue layer “SW” thus, one 

As to claim 5, Demarais discloses the endoluminal access device of claim 1, wherein the endoluminal tool (anchor 342) is configured to exit the aperture at an acute angle relative to the central longitudinal axis of the expandable portion when the expandable portion is transitioned to the expanded configuration (Fig. 34). 

As to claim 6, Demarais discloses the endoluminal access device of claim 1, wherein in the expanded configuration the aperture orients the endoluminal tool (anchor 342) at an escape angle relative to the central longitudinal axis of the expandable portion (Fig. 34. Furthermore, absent persuasive evidence, that “perpendicular” or “angle” relative to the central longitudinal axis is significant, the use of such is viewed as a matter of choice which a person of ordinary skill in the art would have found obvious.)

As to claim 7, Demarais discloses the endoluminal access device of claim 1, wherein in the expanded configuration the aperture (see Fig. 35) orients the endoluminal tool (anchor 342) at an escape angle from about 0 degrees to about 90 degrees relative to the central longitudinal axis of the expandable portion (Fig. 34).

As to claim 8, Demarais discloses the endoluminal access device of claim 1, wherein in the expanded configuration the aperture is configured to orient the endoluminal tool at an escape angle of any one of about 0 degrees, about 10 degrees, about 20 degrees, about 30 degrees, about 40 degrees, about 50 degrees, about 60 degrees, about 70 degrees, about 80 degrees, or about 90 degrees (Fig. 34. Furthermore, absent persuasive evidence, that the escape angles in the claim is significant, the use of such is viewed as a matter of choice which a person of ordinary skill in the art would have found obvious.)

As to claim 9, Demarais discloses the endoluminal access device of claim 1, wherein the endoluminal tool is a needle 572 (para [0142]). 

As to claim 10, Demarais discloses the endoluminal access device of claim 1, wherein the expandable portion (arms 326 or 560) is capable to confront a barrier located outward from the expandable portion when the expandable portion is transitioned to the expanded configuration. 

As to claim 11, Demarais discloses the endoluminal access device of claim 1, wherein the expandable portion (arms 326 or 560) includes a plurality of arms that expand outwardly from the central longitudinal axis of the expandable portion when the expandable portion is transitioned to the expanded configuration (Figs. 33-34 and 57).

As to claim 12, Demarais discloses the endoluminal access device of claim 11, wherein the plurality of arms 326 or 560 is configured to expand symmetrically from the central longitudinal axis of the expandable portion (Figs. 33-34 and 57). 

As to claim 13, Demarais discloses the endoluminal access device of claim 11, wherein in the expanded configuration, each arm of the plurality of arms is spaced from another arm of the plurality of arms to define a plurality of open spaces between the plurality of arms (Figs. 33-34 and 57). 

As to claim 14, Demarais discloses the endoluminal access device of claim 11, wherein the expandable portion includes gaps between individual arms 326 or 560 of the plurality of arms and defines an open interior space through which fluid can flow when the expandable portion is transitioned to the expanded configuration (Figs. 33-34 and 57). 

As to claim 15, Demarais discloses the endoluminal access device of claim 11, wherein the plurality of arms 326 defines multiple lumens and wherein each lumen of the multiple lumens is configured to receive an endoluminal tool (anchor 342 as shown in Fig. 35). 

As to claim 16, Demarais discloses the endoluminal access device of claim 1, wherein fluid flow is maintained through a vessel with the endoluminal access device inserted within the vessel (Examiner contends that the device of Demarais is capable of 

As to claim 17, Demarais discloses the endoluminal access device of claim 16, wherein each lumen of the multiple lumens is configured to be remotely deflected in-situ and position the endoluminal tool (anchor 342) received within each lumen (para [0116]: “During the procedure for placing anchors along the stomach lining, visualization is important and may be accomplished by using an endoscope.”)

As to claim 18, Demarais discloses the endoluminal access device of claim 1, wherein the endoluminal tool is at least one of a fixation device (anchor 342 is a fixation device). 

As to claim 19, Demarais discloses a device (see rejection of claim 1 above) that is capable for accessing a vessel surface from inside a vessel, the device having a central longitudinal axis (outer sheath inherently has a longitudinal axis) and comprising: an outer sheath (see rejection of claim 1 above) defining a guide lumen; and a guide assembly (see rejection of claim 1 above) slidably deployable from within the outer sheath and having an expandable portion including: a plurality of arms 326 or 560, a first arm of the plurality of arms having a first end portion (Fig. 34), a second end portion, a length, a wall defining a first lumen along the length, and an aperture  in communication with the first lumen, the expandable portion self-expandable from a collapsed configuration with the first arm extending linearly along the central longitudinal 

As to claim 20, Demarais discloses the device of claim 19, wherein the first arm 326 defines a free end at the second end portion and in the expanded configuration the second end portion is expanded outwardly from the central longitudinal axis greater than an outer diameter of the outer sheath (Figs. 33-34 and 57).

As to claim 21, Demarais discloses the device of claim 19, wherein the first arm 326 or 560 is configured to transition to the expanded configuration in response to the expandable portion being slidably advanced from within the outer sheath (Figs. 33-34 and 57).
 
As to claim 22, Demarais discloses the device of claim 19, wherein the first arm 326 or 560 has an intermediate portion between the first end portion and the second end portion, and wherein in the expanded configuration the intermediate portion expands outward from the central longitudinal axis to a greater extent than an outer diameter of the outer sheath (Figs. 33-34 and 57). 

As to claim 27, Demarais discloses the device of claim 19, further comprising an endoluminal tool (anchor 342 or needle 527) deployable from the first arm outward from the central longitudinal axis (Figs. 33-34 and 57).

As to claim 28, Demarais discloses the device of claim 19, wherein the expandable portion 326 is configured to deploy an endoluminal tool (anchor 342) at an angle between 0 degrees and 90 degrees from the central longitudinal axis (Fig. 34).

As to claim 29, Demarais discloses the device of claim 19, wherein fluid flow is maintained through a vessel with the device inserted within the vessel (Examiner contends that the device of Demarais is capable of performing this function when the device is inserted into a large vessel with a diameter of the vessel is larger than the outer diameter of the outer sheath).

As to claim 30, Demarais discloses the device of claim 19, wherein the expandable portion includes gaps between individual arms (arms 326 or 560) of the plurality of arms and defines an open interior space through which fluid can flow when the expandable portion is transitioned to the expanded configuration (Figs. 34 and 57).
 
Allowable Subject Matter
Claims 23-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN V NGUYEN whose telephone number is (571)272-5962.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUAN V NGUYEN/Primary Examiner, Art Unit 3771